— Stephens J.

By the Court.

delivering the opinion.
We think the ne exeat ought to have been dismissed. The Act of 1830, Cobb’s Dig. p. 527, provides that in all cases of ■ne exeat the defendant shall be discharged upon giving bond with good security, either that he will not depart the State, or "pay the eventual condemnation money. The defendant has his option, and therefore all that is secured to the complainant by this process, is the presence of the defendant within the State. The same thing is secured to him by the new hail Act of 1857, in favor of securities — diets of 1857, p. 110 $ and his remedy being as good elsewhere, he has no necessifly-to resort to a Court of Equity. It was said in argument, that a resort to equity was necessary, in order to obtain a discovery of the fact of suretyship. That discovery has already been had, and there was no necessity to retain the bill for that purpose, even if it could not be had equally well on the common law side of the Court. Besides all this, for myself, I think the affidavits in this case are too vague and flimsy to support a ne exeat.
Judgment reversed.